Exhibit 99.1 Live Conference Call and Webcast Scheduled for Thursday, May 24 at 2:00 p.m. Eastern Time/12:00 p.m. Mountain Time; RSVP Required Salt Lake City – May 16, 2012 – BSD Medical Corporation (NASDAQ:BSDM) (Company or BSD), a leading provider of medical systems that utilize heat therapy to treat cancer, today announced that it will host an Investor Conference Call and live webcast on Thursday, May 24, 2012 at 2:00 p.m. Eastern time/12:00 p.m. Mountain time. The call will be hosted by Harold Wolcott, President and Dennis Gauger, CFO. Individuals interested in participating in the conference call may do so by visiting the Investor Relations section of the Company's Web site at www.BSDMedical.com or by dialing 877-941-0843 from the United States, or 480-629-9866 from outside the United States, and entering conference ID 4540235. We request that you RSVP to the conference call by emailing aomalley@finprofiles.com before 4:00 p.m. Eastern time on Tuesday, May 22, 2012. A telephone replay will be available through May 31, 2012, by dialing 800-406-7325 from the United States, or 303-590-3030 from outside the United States, and entering conference ID 4540235.A webcast replay will be available for 90 days. About BSD Medical Corporation BSD Medical Corporation develops, manufactures, markets and services systems to treat cancer and benign diseases using heat therapy, which is delivered using focused radiofrequency (RF) and microwave energy. BSD’s product lines include both hyperthermia and ablation treatment systems. BSD’s hyperthermia cancer treatment systems, which have been in use for several years in the United States, Europe and Asia, are used to treat certain tumors with heat (hyperthermia) while increasing the effectiveness of other therapies such as radiation therapy. BSD’s microwave ablation system has been developed as a stand-alone therapy to employ precision-guided microwave energy to ablate (destroy) soft tissue. The Company has developed extensive intellectual property, multiple products in the market, and established distribution in the United States, Europe and Asia. Certain of the Company’s products have received regulatory approvals and clearances in the United States, Europe and China. For further information visit BSD Medical's website at www.BSDMedical.com. Statements contained in this press release that are not historical facts are forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties detailed in the Company's filings with the Securities and Exchange Commission. These forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update such statements to reflect events or circumstances arising after such date. Contacts Dennis Gauger BSD Medical Corporation 801-972-5555 investor@bsdmc.com Tricia Ross Financial Profiles 916-939-7285 tross@finprofiles.com Amy O’Malley Financial Profiles 310-278-2700 x10 aomalley@finprofiles.com
